DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-30 and 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 13 and 25 of U.S. Patent No. 10,826,278 (hereinafter Hegblom). 

Regarding claim 21, Hegblom discloses: an array of vertical-cavity surface-emitting lasers (VCSELs), each VCSEL having an emission area; a first metal layer that substantially covers the array, the first metal layer including openings for each emission area, and the first metal layer being connected to a first group of emitters of the array; a second metal layer that substantially covers the first metal layer, the second metal layer being connected to a second group of emitters of the array, wherein the second group does not include emitters of the first group; and an electrical isolation layer between the first metal layer and the second metal layer, the electrical isolation layer including vias for electrically connecting portions of the first metal layer and portions of the second metal layer (claim 1).

Regarding claim 22, Hegblom discloses: wherein the first metal layer connects the first group to a first anode and the second metal layer connects the second group to a second anode (claim 9).

Regarding claim 23, Hegblom discloses: a third metal layer that substantially covers the second metal layer (claim 8).
Hegblom does not disclose in claim 8: the third metal layer being connected to a third group of emitters of the array, wherein the third group does not include emitters of the first group or emitters of the second group.
However, Hegblom discloses in claim 1: first metal layer connects to first group of first emitter, second metal layer connects to second group of second emitters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hegblom in claim 8 by connecting a third group of emitters to the third metal layer in order to increase the number of emitter in the optical device.

Regarding claim 24, Hegblom does not discloses in claim 8: wherein the third metal layer connects the third group to a third anode.
Hegblom discloses in claim 9: first and second metal layer is an anode layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hegblom in claim 8 by using the third metal layer as the third anode in order to bias the third group of emitter.

Regarding claim 25, Hegblom discloses: wherein the electrical isolation layer is a first electrical isolation layer and the vias are first vias; and wherein the optical device further comprises: a second electrical isolation layer between the second metal layer and the third metal layer, the second electrical isolation layer including second vias for electrically connecting portions of the second metal layer and portions of the third metal layer (claim 8).

Regarding claim 26, Hegblom discloses: wherein the second electrical isolation layer is not formed on the third group of emitters (implicitly taught by the device of claim 8, electrical isolation layer 

Regarding claim 27, Hegblom discloses: wherein the first group of emitters are connected to an anode through the first vias and the second vias (claim 8).

Regarding claim 28, Hegblom discloses: wherein the second group of emitters are connected to an anode through the first vias and the second vias (claim 8, claim 9).

Regarding claim 29, Hegblom does not disclose in claim 8: wherein the third group of emitters are connected to an anode through the first vias and the second vias.
However, Hegblom discloses in claim 1: first metal layer connects to first group of first emitter, second metal layer connects to second group of second emitters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hegblom in claim 8 by connecting a third group of emitters to the third metal layer in order to increase the number of emitter in the optical device. The device as modified disclose: wherein the third group of emitters are connected to an anode through the first vias and the second vias.

Regarding claim 31, Hegblom discloses: an emitter array including a set of emitters, wherein each of the set of emitters has a respective emission area; a first metal layer, wherein the first metal layer substantially covers the emitter array, wherein the first metal layer includes openings for each emission area, and wherein the first metal layer is connected to first emitters of the set of emitters; a second metal layer, wherein the second metal layer substantially covers the first metal layer, and wherein the second metal layer is connected to second emitters of the set of emitters, wherein the 

Regarding claim 32, Hegblom discloses: wherein the first metal layer connects the first emitters to a first anode and the second metal layer connects the second emitters to a second anode (claim 9).

Regarding claim 33, Hegblom discloses: wherein the first metal layer is not present over contact layers of the second emitters (implicitly taught by the device of claims 1 or 13, first metal layer only in contact with first emitters and are not in contact with second emitters).

Regarding claim 34, Hegblom discloses: wherein the second metal layer contacts the contact layers of the second emitters (implicitly taught by the device of claims 1 or 13, second metal layer only in contact with second emitters and are not in contact with first emitters).

Regarding claim 35, Hegblom discloses: further comprising: a third metal layer that substantially covers the second metal layer (claim 8).
Hegblom does not disclose in claim 8: the third metal layer being connected to a third emitters of the set of emitters, wherein the third emitters do not include the first emitters or the second emitters.
However, Hegblom discloses in claim 1: first metal layer connects to first group of first emitter, second metal layer connects to second group of second emitters, second group does not include first group. It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 36, Hegblom as modified disclose: wherein the first metal layer and the second metal layer are not present over contact layers of the third emitters (implicitly taught by the device of claims 1 or 13, first metal layer only in contact with first emitters, second metal layer only in contact with second emitters, first and second metal layer not in contact with third emitters).

Regarding claim 37, Hegblom as modified disclose: wherein the third metal layer contacts the contact layers of the third emitters (taught by the device of claim 35).

Regarding claim 38, Hegblom discloses: a first metal layer that includes an opening for an emission area of the VCSEL, the first metal layer being connected to first emitters; a second metal layer that substantially covers the first metal layer, the second metal layer being connected to second emitters, wherein the second emitters does not include the first emitters; and an electrical isolation layer between the first metal layer and the second metal layer, the electrical isolation layer either: including a via for electrically connecting a portion of the first metal layer and a portion of the second metal layer, or isolating the portion of the first metal layer from the portion of the second metal layer (claim 20, claim 1).

Regarding claim 39, Hegblom discloses: a third metal layer that substantially covers the second metal layer (claim 8). 
Hegblom does not disclose in claim 8: the third metal layer being connected to third emitters, wherein the third emitters do not include the first emitters or the second emitters.
However, Hegblom discloses in claim 1: first metal layer connects to first group of first emitter, second metal layer connects to second group of second emitters, second group does not include first group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hegblom in claim 8 by connecting a third group of emitters to the third metal layer in order to increase the number of emitter in the optical device. The device as modified disclose: wherein the third emitters do not include the first emitters or the second emitters.

Regarding claim 40, Hegblom discloses: wherein the electrical isolation layer is a first electrical isolation layer and the via is a first via and wherein the VCSEL further comprises: a second electrical isolation layer between the second metal layer and the third metal layer, the second electrical isolation layer including a second via for electrically connecting a portion of the second metal layer and a portion of the third metal layer (claim 8).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a backside layer of the array comprising an anti-reflective coating over each emission area.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828